J. Seaborn Holt, Associate Justice, dissenting. We are concerned here with whether a city ordinance requiring a contractor to purchase a building permit is applicable to the school district and the school district’s contract to construct a high school building. Appellant, Lavender, had been given a contract to construct a public school building in the City of Eogers. That city has attempted to force him to purchase a building permit costing $382.00. Lavender has complied and paid the permit fee demanded, but under strong protest, in order not to halt construction of the building. Article 14, § 3 of the Constitution of the State of Arkansas provides : ‘ ‘ The General Assembly shall provide by the general laws for the support of common schools by taxes. . . The General Assembly may .. . authorize school districts to levy by vote ... a tax... for the maintenance of schools, the erection and equipment of school buildings. . .” And § 80-113 Ark. Stats. (1947) contains these provisions: “The Board [State Board of Education] shall have general supervision of the public schools of the State; prepare and distribute plans and specifications for the construction and equipment of school buildings and approve plans and expenditures of public school funds for all new school buildings;... ” It seems clear to me, therefore, that public schools and public school buildings are arms of the state government, are of great public interest, and subject to direct control of the state legislature. While it appears that we have no Arkansas case on the question presented, the case of Guy Hall v. The City of Taft, 47 Cal. 2d 177, 302 Pac. 2d 574, appears to be directly in point and holds contrary to the majority opinion here. In that case a contractor had been required to pay a permit fee of $300.00 and the Supreme Court of California held: “.That the Public school system is of state-wide supervision and concern and legislative enactments thereon control over attempted regulation by local government units. Constitutional provision giving any county, city, town or township power to enforce within its limits all local, police, sanitary and other regulations are not in conflict with general laws, does not confer upon local units of government power to regulate construction of public school buildings. The state has completely occupied the field of regulating public school building construction, and construction of such school buildings by school districts is not subject to the building regulations of a municipal corporation in which the building is constructed. I think the decree should be reversed.